IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILLIAM R. HOY,                          : No. 33 WAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
BOROUGH OF COCHRANTON,                   :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.